DETAILED ACTION
The following is a Non-Final Office Action on the merits. 
The office action is the same as that previously sent on 5/10/2022 except for a correction to the Allowable Subject Matter section.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the after final amendment received 4/7/2022.
Applicant’s amendments are sufficient to overcome the drawings objection and 35 USC 112(a)/first paragraph rejection set forth in the previous office action. 

Response to Arguments
Applicant’s arguments, see Pgs. 8-11, filed 4/7/2022, with respect to the rejection of independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.  
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, LeMole teaches the toggle member having a channel for a guidewire and Auth is used to teach the shape of a toggle member. 

Claim Objections
Withdrawn claim 7 is objected to because of the following informalities:  amend “apparatus” to -an apparatus- in ll. 1.  Appropriate correction is required.
Withdrawn claim 7  is objected to because of the following informalities:  amend “retracting in” to -retracting said needle in- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeMole (5,893,369, previously cited) in view of Flaherty et al. (6,544,230, previously cited) and Auth et al. (2008/0009859, previously cited).
Concerning claim 8, LeMole disclose a device for creating an arteriovenous (AV) fistula (Fig. 15-18), comprising:
a needle catheter (angled sleeve 48; Col. 9, ll. 9-19);
a needle configured to be inserted into a vessel  through said needle catheter (needle 50 is inserted into angled sleeve 48; Col. 9, ll. 20-33);
a toggle delivery catheter configured to fit within the hollow interior of said sheath (punching device 64 terminates in a sharp edge as punch 30; Col. 6, ll. 37-52, Col. 9-10, ll. 58-12); and
a toggle apparatus configured to be delivered into a vessel through said toggle delivery catheter, said toggle apparatus comprising a shaft and a toggle member pivotally attached to a distal end of said shaft, the toggle member defining a guidewire passage (block 66 and handle 70 are initially inserted into angled sleeve 48, through punch 64 into host vessel 12 and is manipulated to punch a hole in the graft and vessel walls in conjunction with punch 64, where block 66 has a channel 67 formed therethrough such that block 66 slides along guide wire 52; Col. 10-11, ll. 13-9).
Le Mole fails to disclose a vessel access sheath having a hollow interior and an exit port.  However, Flaherty et al. disclose a device for creating a fistula comprising a vessel access sheath (200) having a hollow interior (202) and an exit port through which a needle catheter (10) and toggle delivery catheter (30) are inserted.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of LeMole to comprise a vessel access sheath having a hollow interior and an exit port in order to provide the benefit of having a guide catheter/introducer to provide access to the target treatment from the initial entry into a body (i.e., femoral vein) set as taught by Flaherty et al.  (Col. 18-20, ll. 36-3; Fig. 13a-g). 
LeMole fails to disclose the needle catheter being a side access needle catheter.  However, Flaherty et al. further disclose the needle catheter (10) to be a side access needle catheter (10).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention LeMole such that needle catheter is a side access needle catheter in order to provide the benefit better aiming of the toggle delivery catheter as taught by Flaherty et al. (Col. 10, ll. 21-53, Col. 11-13, ll. 23-22; Fig. 9a-10f & 13a-g)
LeMole in view of Flaherty et al. fails to disclose the toggle member comprising an elongate bar.  However, Auth et al. disclose a system (11) for creating a tissue opening (3) comprising an apparatus (17, 23) configured to be delivered through a catheter (15) comprising a shaft (23) and a member (17) attached to the distal end of the shaft (23), the member comprising various shapes, including an elongate bar, to create desired shapes of the opening.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention LeMole in view of Flaherty et al. such that the toggle member comprises an elongate bar in order to provide the benefit of a specific shape or pattern of the opening as taught by Auth et al. ([0012-0013], [0015-0017]; Fig. 1-4) and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
Claim 9 is rejected upon the same rationale as presented for claim 1. 

Claims 10, 17 & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeMole (5,893,369, previously cited) in view of Flaherty et al. (6,544,230, previously cited) and Auth et al. (2008/0009859, previously cited), as applied to claims 8-9, in further view of Clague et al. (2004/0082945, previously cited).
Concerning claims 10, 17 & 19, LeMole in view of Flaherty et al. and Blatter et al. fail to disclose a source of RF energy for application to the toggle member for the purposes of creating said elongated communicating aperture.  However, Clague et al. disclose a device for creating a fistula (60, 48) comprising a second, piercing member (62) positioned on one side of a vessel wall and a third member (52) positioned on the other side of the vessel wall, the first and second members (62, 52) being operable to mechanically cut, and also electrically cut an opening in the vessel wall via bipolar cutting between the first and second members (62, 52).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of LeMole in view of Flaherty et al. and Blatter et al. such that a source of RF energy is applied to the third toggle member in order to provide the benefit of enhancing the mechanical cutting, inhibiting blood loss while making the incision, and to make a clean incision is made as taught by Clague et al. ([0024], [0028-0029], [0098-0101]; Fig. 6). 

Claims 10-11, 18 & 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeMole (5,893,369, previously cited) in view of Flaherty et al. (6,544,230, previously cited) and Auth et al. (2008/0009859, previously cited), as applied to claim 9, in further view of Clague et al. (2004/0082945, previously cited) and Makower (2004/0073238, previously cited).
Concerning claims 10-11, LeMole in view of Flaherty et al. and Blatter et al. fail to disclose a source of energy that is applied to the toggle member to create the elongated communicating aperture.  However, Clague et al. disclose a device for creating a fistula (60, 48) comprising a second, piercing member (62) positioned on one side of a vessel wall and a third member (52) positioned on the other side of the vessel wall, the first and second members (62, 52) being operable to mechanically cut, and also electrically cut an opening in the vessel wall via bipolar cutting between the first and second members (62, 52).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of LeMole in view of Flaherty et al. and Blatter et al. such that a source of energy is applied to the third toggle member in order to provide the benefit of enhancing the mechanical cutting, inhibiting blood loss while making the incision, and to make a clean incision is made as taught by Clague et al. ([0024], [0028-0029], [0098-0101]; Fig. 6).  LeMole in view of Flaherty et al., Blatter et al. and Clague et al. fail to specifically disclose the energy source to be resistive heat energy.  However, Makower disclose a device for creating a fistula comprising a source of either RF energy resistive heat energy, laser energy, ultrasound energy, or electrical current energy that is applied to members (85, 82) to create the fistula and weld any tissue around the opening of the fistula.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the invention of LeMole in view of Flaherty et al., Blatter et al. and Clague et al. such that the source of energy is resistive heat since Makower teaches heat, laser light, electrical current, radiofrequency energy, and ultrasound to be equivalents in the art for forming a fistula opening with energy.  ([0096]; Fig. 16-18; Claim 18)
Concerning claim 18, LeMole discloses the toggle member (66) may be actuated between an extended distal position (Fig. 18 & 19B) and a retracted proximal position (Fig. 20) using the shaft (70) (Col. 10-11, ll. 13-9). 
Claim 20 is rejected upon the same rationale as applied to claims 10-11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-15, 17-20, 32 & 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,439,728. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a first member, a second member, and a third member having a toggle member that is pivotable.
Claims 1-5, 8-15, 17-20, 32 & 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,445,868. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a first member, a second member, and a third member having a toggle member that is pivotable.
Claims 1-5, 8-15, 17-20, 32 & 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,751,461. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a first member, a second member, and a third member having a toggle member that is pivotable.

Allowable Subject Matter
Claims 31 & 33 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5,  32 & 34 would be allowed if an appropriate terminal disclaimer is submitted.
Claims 12-15 would be allowed if an appropriate terminal disclaimer is submitted and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner notes that claims 6-7 (dependent on independent claim 1) & 16 (dependent on independent claim 8) remain withdrawn at this time and claims 8-11 & 17-20 are subject to both pre-AIA  35 USC 103(a) and double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone, nor in combination teaches “said heater comprises a heater insert which is structurally separate from said toggle delivery catheter so that the insert may be removed therefrom”.  LeMole et al. disclose a toggle member, but fail to disclose the toggle member biased in a first orientation that is received within the toggle delivery catheter/secondary lumen in combination with the above cited references. Lau et al. (2006/0217706, previously cited) teach a heater (46 or 48) but fail to disclose it is structurally separate from a catheter since it is located on a jaw member ([0071] Fig. 7A-C) and where the heater comprises a weld cut zone (338) ([0127]; Fig. 15).  It would not have been obvious to one ordinary skill in the art to look to the forceps device of Lau et al. in combination with the above cited references. Makower (2004/0073238, previously cited) disclose a device for creating an arteriovenous (AV) fistula, comprising: a first member comprising a main body (63) having a lumen and a first tissue contacting surface defining an opening; a second member (51) comprising a piercing member disposed in said secondary lumen, and configured to be moved distally out of said secondary lumen, and to cut through tissue while being distally moved; and a third member (86) extending from a distal end of the piercing member (51) and being actuatable to move adjacent first and second blood vessels (2, 3) toward one another and to create an elongated communicating aperture in opposing sides of each of the first blood vessel (2) and the second blood vessel (3), the third member (86) having a second tissue contacting surface having a width that is not less than a width of the opening ([0092]; Figs. 16-17). Makower fails to disclose the first member comprising two lumens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-42764276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794